19-1712
     Hernandez Lopez v. Garland
                                                                            BIA
                                                                  Christensen, IJ
                                                                  A087 509 782
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 19th day of January, two thousand twenty-two.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                     Chief Judge,
 9            JON O. NEWMAN,
10            WILLIAM J. NARDINI,
11                     Circuit Judges.
12   _____________________________________
13
14   JULISSA GABRIELA HERNANDEZ
15   LOPEZ,
16            Petitioner,
17
18                    v.                                   19-1712
19                                                         NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                   Daniel R. Spensieri, Law Office of
26                                     Daniel Spensieri PC, White Plains,
27                                     NY.
 1   FOR RESPONDENT:               Joseph H. Hunt, Assistant Attorney
 2                                 General; Cindy S. Ferrier,
 3                                 Assistant Director; Tracie N.
 4                                 Jones, Trial Attorney, Office of
 5                                 Immigration Litigation, United
 6                                 States Department of Justice,
 7                                 Washington, D.C.

 8         UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12         Petitioner Julissa Gabriela Hernandez Lopez (“Hernandez

13   Lopez”), a native and citizen of Guatemala, seeks review of

14   a May 17, 2019 decision of the BIA affirming a January 25,

15   2018 decision of an Immigration Judge (“IJ”) denying asylum

16   and   withholding   of   removal    under     the     Immigration   and

17   Nationality   Act   (“INA”)   and   relief    under    the   Convention

18   Against Torture (“CAT”).       In re Julissa Gabriela Hernandez

19   Lopez, No. A087-509-782 (B.I.A. May 17, 2019), aff’g No. A087-

20   509-782 (Immig. Ct. N.Y. City Jan. 25, 2018).            We assume the

21   parties’ familiarity with the underlying facts and procedural

22   history.     For the following reasons, we deny Petitioner’s

23   petition for review.

24         We have reviewed both the IJ’s and the BIA’s decisions

25   “for the sake of completeness.”              Wangchuck v. Dep’t of
                                2
 1   Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).                       We review

 2   the agency’s factual findings for substantial evidence and

 3   its legal conclusions de novo.                  See Paloka v. Holder, 762

 4   F.3d 191, 195 (2d Cir. 2014) (“Courts review de novo the legal

 5   determination of whether a group constitutes a ‘particular

 6   social group’ under the INA.”); Edimo-Doualla v. Gonzales,

 7   464    F.3d   276,   282    (2d    Cir.       2006)    (applying      substantial

 8   evidence standard to nexus determination); Weng v. Holder,

 9   562 F.3d 510, 513, 516 (2d Cir. 2009) (applying substantial

10   evidence      standard     to    CAT    claim).        “[T]he    administrative

11   findings      of   fact    are    conclusive          unless    any    reasonable

12   adjudicator would be compelled to conclude to the contrary.”

13   8 U.S.C. § 1252(b)(4)(B).

14     I.     Asylum and Withholding of Removal

15          To obtain asylum or withholding of removal, an applicant

16   must establish past persecution or a well-founded fear of

17   future persecution on account of a protected ground.                       See 8

18   C.F.R.        §§ 1208.13(b)            (asylum),        1208.16(b)(1),       (2)

19   (withholding).       Hernandez Lopez asserted a fear of future

20   persecution by gang members in Guatemala on account of her

21   membership in the purported particular social group of “16-


                                               3
 1   year-old minors who are likely to be homeless if they return

 2   to Guatemala.”       App’x 1, 7.      To demonstrate eligibility for

 3   relief based on membership in a “particular social group,” an

 4   applicant “must establish both that the group itself was

 5   cognizable, and that the alleged persecutors [would] target[]

 6   [her] on account of her membership in that group.”               Paloka,

 7   762   F.3d   at   195     (internal   quotation   marks   and   citation

8    omitted).      A particular social group must be:         “(1) composed

9    of members who share a common immutable characteristic, (2)

10   defined with particularity, and (3) socially distinct within

11   the society in question.”        Hernandez-Chacon v. Barr, 948 F.3d

12   94, 101 (2d Cir. 2020) (quoting Matter of M-E-V-G-, 26 I. &

13   N. Dec. 227, 237 (B.I.A. 2014)); see also Ucelo-Gomez v.

14   Mukasey, 509 F.3d 70, 72–74 (2d Cir. 2007) (per curiam).               The

15   agency reasonably concluded that the proposed group is not

16   cognizable and that Hernandez Lopez failed to demonstrate a

17   nexus between her fear of gang members and her proposed social

18   group.

19         First,    as   to   cognizability,   “class   status      does   not

20   establish a social group with sufficient particularity.”               Id.

21   at 74 (citing Saleh v. U.S. Dep’t of Justice, 962 F.2d 234,


                                           4
 1   240 (2d Cir. 1992) (holding that “poor” Yemeni Muslims are

 2   not a particular social group because the group “possess[es]

 3   broadly-based            characteristics”)).                     The     characteristic

 4   “likely to become homeless” is subjective and too loosely

 5   defined to delineate any boundary to the group.                                  See Gomez

 6   v. INS, 947 F.2d 660, 664 (2d Cir. 1991) (“Possession of

 7   broadly-based characteristics such as youth and gender will

 8   not    by     itself         endow    individuals          with    membership        in    a

 9   particular group.”).

10          Hernandez Lopez’s group also fails the social distinction

11   requirement.             The fact that a group is more visible or

12   vulnerable to criminals does not make it socially distinct:

13   “[w]hen       the       harm    visited     upon      members          of   a    group    is

14   attributable            to     the    incentives         presented          to    ordinary

15   criminals rather than to persecution, the scales are tipped

16   away    from       considering        those       people    a     ‘particular       social

17   group’ within the meaning of the INA.”                       Ucelo-Gomez, 509 F.3d

18   at 73.      “[W]hat matters is whether society as a whole views

19   a     group        as    socially       distinct,          not     the      persecutor’s

20   perception.”            Paloka, 762 F.3d at 196; see also Matter of M-

21   E-V-G-,       26    I.    &    N.    Dec.   at     240   (social        group     must    be


                                                   5
 1   “perceived as a group by society” and members need not be

 2   identifiable by sight).            Hernandez Lopez’s fear that gang

 3   members will target her for being a possibly homeless teen is

 4   not a basis for a particular social group.                  See Ucelo-Gomez,

 5   509 F.3d at 74.       Nor is her contrasting fear that gang members

 6   will perceive her as wealthy because she is coming from the

 7   United States.        See id. at 73 (the perception of wealth is

 8   “too subjective, inchoate, and variable to provide the sole

 9   basis for membership in a particular social group”).

10          Second, as to nexus, the applicant must provide direct

11   or circumstantial evidence of the persecutor’s motives, i.e.,

12   that the persecutor seeks to harm the applicant on account of

13   a     protected   ground.         See       8 U.S.C.     §§ 1158(b)(1)(B)(i)

14   (asylum), 1231(b)(3)(A) (withholding); INS v. Elias-Zacarias,

15   502    U.S.    478,   483    (1992)     (requiring       “some    evidence      of

16   [motive], direct or circumstantial”).

17          Here, substantial evidence supports the agency’s finding

18   that Hernandez Lopez did not establish a nexus.                        She argues

19   that she established the requisite nexus because she would be

20   “an easy target” for the gangs.                Pet. Br. 12.        But general

21   crime    and   “act[s]      of   random      violence”    do     not    form   the


                                             6
 1   requisite nexus to a protected ground, Melgar de Torres v.

 2   Reno, 191 F.3d 307, 313–14 (2d Cir. 1999), and Hernandez Lopez

 3   testified that gangs will attack anyone because they want

 4   money.

 5     II. CAT Protection

 6       The agency’s denial of CAT protection is also supported

 7   by substantial evidence.     See Weng, 562 F.3d at 513, 516.

 8   Hernandez Lopez had the burden to show that she is “more

 9   likely than not to be tortured,” § 1208.16(c)(4), and that

10   “government officials [would] know of or remain willfully

11   blind to an act [of torture],” Khouzam v. Ashcroft, 361 F.3d

12   161, 171 (2d Cir. 2004); see 8 C.F.R. § 1208.18(a)(1).

13       In determining whether torture is more likely than not,

14   the agency is required to consider “past torture” and country

15   conditions.    § 1208.16(c)(3).       Hernandez Lopez testified

16   that gang members never harmed her, and could not recall if

17   gang members ever harmed her family members.              Her country

18   conditions evidence of crime and violence, without more, is

19   insufficient   to   demonstrate   that   gang   members    will   more

20   likely than not single her out for torture and that government

21   officials will acquiesce to that torture.             See Wang v.


                                       7
 1   Ashcroft, 320 F.3d 130, 144 (2d Cir. 2003) (“[W]hile Wang’s

 2   testimony   as   well   as   some   of   his   ‘country   conditions’

 3   documents . . . indicate that some prisoners in China have

 4   been tortured, Wang has in no way established that someone in

 5   his particular alleged circumstances is more likely than not

 6   to be tortured if imprisoned in China.” (internal citation

 7   and emphasis omitted)); Shao v. Mukasey, 546 F.3d 138, 157–

 8   58 (2d Cir. 2008) (“[W]hen a petitioner bears the burden of

 9   proof, his failure to adduce evidence can itself constitute

10   the ‘substantial evidence’ necessary to support the agency’s

11   challenged decision.”).

12       For the foregoing reasons, the petition for review is

13   DENIED.   All pending motions and applications are DENIED and

14   stays VACATED.

15                                           FOR THE COURT:
16                                           Catherine O’Hagan Wolfe,
17                                           Clerk of Court
18




                                         8